         Case 1:19-cr-00651-LTS Document 416
                                         417 Filed 12/22/20 Page 1 of 1




                                      JAKE LASALA
                                      Counselor at Law
                             125-10 Queens Boulevard – Suite 320
                               Kew Gardens, New York 11415
                                        (718) 261-7695
                                 Email: JLaSalaEsq@aol.com


                                                      December 22, 2020


VIA ECF

Honorable Laura Taylor Swain
United States District Court Judge
                                                           MEMO ENDORSED
Southern District of New York
500 Pearl Street
New York, New York 10007

       Re:     United States vs. Cristian Costea
               19-CR-651 (LTS)

Dear Judge Swain:

       This letter is submitted on behalf of my client, Cristian Costea, to respectfully request
permission to travel to the Hampton Inn in Lake Placid, New York, with his family from
December 25, 2020 through January 2, 2021.

        Both the government and Pretrial Services have been informed of this request, Pretrial
Services, through P.T.S.O. Mohammed A. Amed, do not oppose it given his ongoing compliance
with pretrial supervision. The government through A.U.S.A. Elizabeth Hanft, takes no position
on this request.

The requested modification is granted.
                                                      Respectfully submitted,
DE#416 resolved.
SO ORDERED.                                           Jake LaSala
12/22/2020
/s/ Laura Taylor Swain, USDJ
                                                      JAKE LASALA, ESQ.

Cc:    A.U.S.A. Robert B. Sobelman (via ECF)
       A.U.S.A. Elizabeth A. Hanft (via ECF)
       A.U.S.A. Daniel Loss (via ECF)
       P.T.S.O (via email)
